Citation Nr: 1134708	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a heart disorder, to include hypertension and coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.C.



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 15, 1981 to August 21, 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2011, the Veteran and his wife, B.C., testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The Veteran's current gout, diabetes mellitus, and heart disorder, to include hypertension and coronary artery disease, first manifested many years after active service and are not shown to be due to any incident or event in active military service.

CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).  

2.  Diabetes mellitus was not incurred in or aggravated by active service; nor may diabetes mellitus be presumed to have been incurred during service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  A heart disorder, including hypertension and coronary artery disease, was not incurred in or aggravated by active service; nor may hypertension be presumed to have been incurred during service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In February 2006, the Veteran filed a formal claim, via VA Form 21-526, seeking service connection for gout, a heart disability, including specifically hypertension, and diabetes mellitus.  He indicated that he believed his disabilities were due to exposure to the tear gas chamber during service in 1981.  He also indicated, however, that his gout disability began in 1985, while his heart disability and diabetes mellitus began in 2004.  He has also made a reference to loading heavy equipment and firing weapons during his period of active service.  See Transcript of Personal Hearing, dated June 2011, p. 3.

Due to the similar evidence related to these claims, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

The service treatment records (STRs) do not show that, during the Veteran's four month period of active duty service, he complained of or sought treatment for gout, heart problems, diabetes mellitus, or any symptoms reasonably related to any of those conditions.  In fact, the Veteran has never asserted that his claimed disabilities began during his period of active service, as he has reported that his gout problems began in 1985 and that his heart and diabetes disabilities began in 2004.  See Transcript of Personal Hearing, dated June 2011, p. 5 (agreeing with representative's assertion that his gout and other conditions occurred after service separation).

Therefore, while the Veteran's report of exposure to the tear gas chamber during service, as well as his duties involving lifting heavy objects, is considered competent lay evidence of an in-service event, there is no lay or medical evidence of chronic gout, heart, or diabetes disabilities noted during service.  

In addition to the foregoing, the post-service evidence does not show complaints, symptoms, or treatment for gout, diabetes mellitus, or heart disease until many years after the Veteran's period of active service.  At the outset, the Board notes that the Veteran has never asserted that he has suffered from persistent or recurrent symptoms of gout, diabetes, or heart disease since service.

Indeed, the first time the Veteran is shown to complain of or seek treatment for gout is in October 1997, when he sought treatment for left knee pain that he reported began that week.  The Veteran reported that he experienced joint pain every year when the seasons change, and that he thought his symptoms were gout.  Despite the Veteran's report, however, the examining physician did not render a diagnosis of gout at that time.  See October 1997 post-service treatment record.  Nevertheless, subsequent treatment records contain a diagnosis of gout, as the treatment records reflect that the Veteran continued to seek treatment for pain, weakness, and swelling in his extremities and reported having a history of gout.  See post-service treatment records dated from 2004 to 2008.

With respect to the Veteran's heart disability, the post-service evidence reflects that the Veteran has been variously diagnosed with hypertension and coronary artery disease.  In December 2003, the Veteran was noted to have high blood pressure and he denied having any previous treatment for hypertension.  The assessment was hypertension of questionable duration.  In January 2004, the Veteran was noted to have a year history of exertional chest pain and the examining physicians noted that a stress test revealed ischemia, while an echocardiogram revealed left ventricular hypertrophy.  The assessment was symptoms consistent with exertional angina and hypertension.  Subsequent treatment records reflect that the Veteran's diagnoses of hypertension and coronary artery disease have been continued.  See post-service treatment records dated from 2003 to 2008.  

The post-service evidence reflects that the Veteran was newly diagnosed with diabetes in March 2004.  

While there is a current diagnosis of gout, diabetes mellitus, and heart disease, there is no credible evidence of record that shows the claimed disabilities are related to the Veteran's period of active service.  

Indeed, as noted, the post-service evidence does not show complaints, treatment, or diagnoses of the claimed disabilities until more than 15 years (gout) and 20 years (diabetes and heart disease) after the Veteran's period of active service.  This gap of many years in the record militates against a finding that the Veteran suffered from chronic gout, diabetes, or heart disease during service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran's allegations of gout onset in 1985 is still several years after service.

In addition to the foregoing, the Board finds probative that, when the Veteran sought treatment for his claimed disabilities many years after service, he did not report that he suffered from those conditions during service, that he had been suffering from those conditions since service, or that he believed his disabilities were a result of his military service.  Moreover, the Board finds particularly probative that no medical professional has evaluated the Veteran and determined that it is likely that his claimed disabilities were incurred in, the result of, or due to his period of active military service.  

In this context, the Board notes that the Veteran has not been afforded a VA examination in conjunction with the claims on appeal; however, the Board finds that VA examinations need not be conducted in this case because, while there is competent lay evidence of an in-service event, i.e., exposure to the tear gas chamber and performing heavy work duties, and current diagnoses of gout, diabetes mellitus, and heart disease, there is no indication that these disabilities may be related to the Veteran's active military service, to include these reported events.  Indeed, as noted, there is no lay assertion or medical evidence of continuity of symptomatology following service; nor any medical evidence or opinion that suggests that the Veteran's claimed disabilities may be related to his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board has considered the Veteran's statements and sworn testimony asserting a nexus between his claimed disabilities and active duty service.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, when those symptoms began, and the events that occurred during service, e.g., exposure to the tear gas chamber.  However, gout, diabetes, and heart disease are not disabilities on which lay persons are generally capable of providing competent evidence on questions of etiology or diagnosis, particularly regarding whether the conditions are likely related to exposure to tear gas or heavy work duties in service.  

In fact, while the Veteran has generally stated that he believes his clamed disabilities are related to his military service, his lay assertions regarding nexus are not consistent with the other evidence of record, including the STRs which are negative for any complaints or treatment for the claimed disabilities in service, his report that his disabilities began well after service, and the post-service evidence showing complaints and treatment for the claimed disabilities many years after service, with no evidence or opinion that the disabilities were incurred in or otherwise related to his period of active service.  

The Veteran has generally asserted that his private physician thought he would be entitled to VA benefits, which appears to be the basis for filing these claims.  At the June 2011 hearing, the undersigned discussed the purported examiner statement and attempted to educate the Veteran on the different types of VA benefits.  The Veteran was advised of the evidentiary requirements for service connection claims, and suggestions were made as to the types of evidence and/or information necessary to substantiate the claims.

Overall, the Veteran appears to allege the onset of these disorders many years after service.  His theory of the case, however, is somewhat vague and confusing.  To the extent that any of his statements could be construed as alleging the onset of any of these disorders during service, the Board places the greatest probative weight to the statements and evaluations contained in the documentary medical record as being more reliable as to the onset of the disorders.  In this respect, the Veteran is not deemed a reliable historian based upon his difficulty in providing a straight-forward report regarding the onset of his disorders as well as his theory of causation at his June 2011 hearing.

In evaluating this claim, the Board has considered whether service connection may be granted for diabetes mellitus, coronary artery disease or hypertension on a presumptive basis, as these disabilities are chronic disease for which presumptive service connection may be granted under 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  However, in order for presumptive service connection to apply in this regard, the disabilities must be manifested within one year after the Veteran's separation from active service.  See 38 C.F.R. § 3.307(a).  In this case, as noted, the Veteran's diabetes mellitus, coronary artery disease and hypertension were not shown or diagnosed until more than 20 years after his period of active service.  

The Board has also considered whether presumptive service connection may be granted for diabetes mellitus and coronary artery disease as due to herbicide exposure under 38 U.S.C.A. § 1116(f) and 38 C.F.R. §§ 3.307, 3.309(e).  In order for presumptive service connection to apply in this regard, the Veteran must have had service in the Republic of Vietnam or the Korean demilitarized zone during specified time periods.  See 38 C.F.R. § 3.307.  However, the Veteran's period of active service did not involve service in Vietnam or Korea, and he has specifically asserted that he was not exposed to herbicides during active duty service.  See VA Form 21-526, dated February 2006.  Therefore, service connection for the claimed disabilities on a presumptive basis is not warranted in this case.  

In summary, and based on the foregoing, reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for gout, diabetes mellitus, and a heart disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 that fully addressed all four notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ, and he was informed of how disability ratings and effective dates are assigned.  As such, the Board concludes that all proper notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims on appeal.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran and the evidentiary record.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

As addressed above, the Board finds that the credible evidence establishes that the Veteran has not suffered from persistent or recurrent symptoms of gout, diabetes, or heart disease since service.  There is also no competent evidence of record suggesting that any of these disorders are related to active service, including the reported tear chamber event and the rigors of military duties.  

In short, the standards of McClendon v. Nicholson, 20 Vet. App. 79 (2006) are not met in this case as the credible lay and medical evidence is against a finding of in service onset of the disorders, or persistent or recurrent symptoms of disability since service.  Furthermore, on the facts of this particular case, the mere conclusory generalized lay statements from the Veteran that an event or illness caused his current conditions are insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  


ORDER

Entitlement to service connection for gout is denied. 

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for a heart disability, to include hypertension and coronary artery disease, is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


